Citation Nr: 9934278	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  99-00 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Manila, Philippines


THE ISSUE

Basic eligibility for VA disability compensation benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

This appeal arises from an April 1998 determination of the 
Manila RO denying the appellant's claim for VA disability 
compensation benefits on the grounds that he lacked the 
requisite military service.

In April 1999, the appellant gave testimony at a hearing 
before the undersigned Member of the Board of Veterans' 
Appeals (Board) at the Los Angeles, California RO.  At the 
hearing, the appellant submitted additional evidence into the 
record pertaining to his claim, and waived his right to have 
the RO initially consider that evidence.


FINDING OF FACT

In June 1998, the U.S. Army verified that the appellant had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
U.S. Armed Forces in World War II.


CONCLUSION OF LAW

Inasmuch as the appellant had no qualifying military service, 
basic eligibility for VA disability compensation benefits is 
precluded by operation of law.  38 U.S.C.A. §§ 101(2), 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.1(d), 3.4(b)(1), 3.8(c), 
(d), 3.203(a), (c) (1999).   



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Of record is a November 1996 "Honorable Discharge 
Certificate" issued by the HUKVETS Association, Inc., of the 
"People's Anti-Japanese Army," Quezon City, Philippine 
Islands, certifying that the appellant was properly recorded 
in a roster as having served in the underground Anti-Fascist, 
Anti-Japanese Resistance Movement known as the 
"HUKBALAHAP," which organization had reportedly been 
recognized by the Philippine government as a "recognized 
guerrilla" organization, and thus as an integral part of the 
Allied forces, led by the United States, in the Pacific-Asian 
front from 1942 to December 1945.  

Of record are 1997 documents from the U.S. Army Reserve 
Personnel Center with regard to the appellant's application 
for retired pay benefits.

Received in March 1998 was the appellant's claim for VA 
disability compensation wherein he claimed active service 
with the U.S. Army in the Philippines from October 1942 to 
December 1945.  He denied having been a Prisoner of War 
(POW).

By letter of April 1998, the Manila RO notified the appellant 
that his claim for VA disability compensation benefits had 
been denied, inasmuch as his name did not appear on the 
roster of recognized guerrillas in the records of that RO.  

In May 1998, the appellant again claimed entitlement to VA 
disability compensation benefits.

In response to an inquiry by the Manila RO to verify the 
appellant's claimed military service, in June 1998 the U.S. 
Army Reserve Personnel Center certified that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the U.S. Armed Forces.

Received in early July 1998 was the appellant's claim for VA 
disability compensation wherein he claimed active service 
with a Philippine guerrilla unit from October 1941 to 
December 1945.  He also claimed to have been a POW in the 
Philippines in May 1943.        

By letter of late July 1998, the Manila RO notified the 
appellant that his claim for VA disability compensation 
benefits had been denied, inasmuch as the records showed that 
he lacked the requisite military service for eligibility for 
such benefits.  The RO noted that the U.S. Army Reserve 
Personnel Center had conducted a thorough search of their 
records but failed to find any evidence that the appellant 
had served as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
U.S. Armed Forces.  Since he had no valid military service, 
he had no legal entitlement to VA benefits.  

In his Substantive Appeal, the appellant offered argument to 
the effect that he entered military service with the U.S. 
Army Reserve in October 1941 and was activated during World 
War II.  He claimed to have been released back to normal 
Reserve service after the war and to have been released from 
Reserve service in 1952.  

Of record is a May 1999 Memorandum for the record from the 
Manila RO, to the effect that the records of individuals who 
claimed to have served in the Philippine Commonwealth Army 
inducted into the U.S. Armed Forces in the Far East and those 
who claimed to have served in the organized guerrilla forces 
were maintained by the U.S. Army Reserve Personnel Center.  
Documents issued by the Philippine Army or the Philippine 
Veterans Affairs department (with the exception of Form 23, 
Affidavit for Philippine Army Personnel) were noted to be of 
no value in establishing service unless they contained 
personal data that was substantially different than that 
which the VA had provided to the U.S. Army Reserve Personnel 
Center.  The Philippine government was noted to have its own 
laws and regulations which permitted recognition of military 
service which was not recognized by the U.S. Army, and such 
findings were not binding upon the U.S. Army Reserve 
Personnel Center.  In this case, the service department was 
noted to have certified that the appellant had no valid 
military service in the U.S. Armed Forces, and no new, 
different evidence had been presented which would warrant a 
request for re-certification.

At the April 1999 Board hearing on appeal, the appellant gave 
testimony in support of his contention that he did in fact 
have qualifying Philippine guerrilla service during World War 
II which entitled him to VA benefits.  Specifically, he 
testified that he never received a discharge certificate from 
the U.S. Army or the Philippine government at the time of 
termination of his claimed service in 1945; that in 1945 he 
did not believe that he had had qualifying service with the 
U.S. Army; that the Philippine government had recognized his 
claimed guerrilla service per the abovementioned November 
1996 discharge certificate; and that he was not in receipt of 
pension benefits as a result of any military service with the 
U.S. Armed Forces.  

II. Analysis

Under the applicable criteria, the term "veteran" means a 
person who served in the active military service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  
Basic entitlement to VA disability compensation exists if a 
veteran is disabled as the result of personal injury or 
disease while in active service if the injury or disease was 
incurred or aggravated in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.4(b)(1).  

For the purpose of establishing entitlement to VA 
compensation benefits, service with the Philippine 
Commonwealth Army is included, from and after the dates and 
hours, respectively, when they were called into service of 
the U.S. Armed Forces by orders issued from time to time by 
the General Officer of the U.S. Army, pursuant to the 
Military Order of the President of the United States dated 26 
July 1941.  Service as a guerrilla under the circumstances 
outlined in paragraph (d) of this section is also included.  
38 C.F.R. § 3.8(c)(1).  

Persons who served as guerillas under a commissioned officer 
of the U.S. Army, Navy, or Marine Corps, or under a 
commissioned officer of the Philippine Commonwealth Army 
recognized by and cooperating with the U.S. Forces are 
included.  (See paragraph (c) of this section.)  Service as a 
guerrilla by a member of the Philippine Scouts or the U.S. 
Armed Forces is considered as service in his regular status.  
38 C.F.R. § 3.8(d)(1).  The following certifications by the 
service departments will be accepted as establishing 
guerrilla service: (i) Recognized guerrilla service; (ii) 
Unrecognized guerrilla service under a recognized 
commissioned officer only if the person was a former member 
of the U.S. Armed Forces (including the Philippine Scouts), 
or the Philippine Commonwealth Army.  This excludes 
civilians.  A certification of "Anti-Japanese Activity" 
will not be accepted as establishing guerrilla service.  
38 C.F.R. § 3.8(d)(2).

For the purpose of establishing entitlement to VA disability 
compensation benefits, the VA may accept evidence of service 
submitted by a claimant (or sent directly to the VA by the 
service department), such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions: (1) The evidence is a document issued 
by the service department; and (2) The document contains 
needed information as to length, time, and character of 
service; and (3) In the opinion of the VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of 
paragraph (a) of this section, the VA shall request 
verification of service from the service department.  
38 C.F.R. § 3.203(c).  

In this case, the appellant has contended that he had the 
requisite military service to entitle him to receive VA 
disability compensation benefits.  He asserts that he had 
qualifying service with Philippine guerrillas during World 
War II which service has been recognized by the Philippine 
government.  However, in order for a claimant to be entitled 
to VA disability compensation benefits, the U.S. law and 
regulations require that he must have recognized military 
service with the U.S. Armed Forces.  

Inasmuch as the Board is bound by the abovementioned law and 
VA regulations, it is without recourse but to deny the 
claimant's appeal.  He simply does not meet the statutory and 
regulatory criteria for basic eligibility for the receipt of 
VA disability compensation, because in 1998 the service 
department verified that he had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces.  The 
1996 "Honorable Discharge Certificate" issued by the 
Philippine HUKVETS Association and attesting to the 
appellant's "Anti-Japanese Activity" in World War II is not 
acceptable evidence of service with the U.S. Armed Forces 
under the provisions of 38 C.F.R. § 3.203(a), inasmuch as 
this document was not issued by the U.S. service department 
as required by 38 C.F.R. § 3.203(a)(2), and in any event a 
mere certification of "Anti-Japanese Activity" may not be 
accepted as establishing guerrilla service under the 
provisions of 38 C.F.R. § 3.8(d)(2).  In fact, the Board 
notes that the record contains no document whatsoever issued 
by the U.S. service department containing evidence that the 
appellant had any military service in any capacity with the 
U.S. Armed Forces, and at the hearing on appeal the appellant 
testified that he never received a discharge certificate from 
the U.S. Army or the Philippine government at the time of 
termination of his claimed service in 1945, and that in 1945 
he did not believe that he had qualifying service with the 
U.S. Army.     

The U.S. Court of Appeals for Veterans Claims has held that, 
in a case where the law is dispositive of the claim, the 
claim should be denied because of lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  In view 
of the fact that the appellant had no service which has been 
verified by the service department as constituting service 
with the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the U.S. Armed 
Forces in World War II, the Board finds that he does not have 
basic eligibility to receive VA disability compensation 
benefits, and his appeal thus must be denied.



ORDER

Basic eligibility for VA disability compensation benefits is 
denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

